Citation Nr: 0531867	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  01-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left pterygium.

2.  Entitlement to service connection for carotid artery 
stenosis, to include as due to hypercholesterolemia.

3.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty training from June to 
September 1950 and on active duty from July 1954 to June 1958 
and from July 1959 to June 1966.  Following a two year break 
in service, he had multiple periods of inactive duty for 
training service in the Air National Guard, as well as 
periods of active duty, to include an active duty tour from 
February to April 1991.

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

A September 2003 decision of the Board of Veterans' Appeals 
(Board) granted entitlement to service connection for 
bilateral hearing loss and tinnitus, denied entitlement to 
service connection for a left pterygium and carotid artery 
stenosis, to include as due to hypercholesterolemia.  The 
Board remanded the issue of entitlement to service connection 
for benign prostatic hypertrophy, to include as due to Agent 
Orange exposure, to the RO for additional development, and it 
is again before the Board for adjudication.

The veteran appealed the denials of entitlement to service 
connection for left pterygium and carotid artery stenosis to 
the United States Court of Appeals for Veterans Claims 
(Court).  The September 2003 Board decisions to deny 
entitlement to service connection for left pterygium and 
carotid artery stenosis were vacated and remanded by a Court 
Order in May 2005, based on a May 2005 Joint Motion For 
Partial Remand (Joint Motion), to address the appellant's 
statements in the context of his medical expertise.  

A letter was sent to the veteran, with a copy to his 
representative, on June 15, 2005, in which the veteran was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Additional argument was 
timely received by the veteran.  

A motion to advance this case on the Board's docket, which 
was received by the Board on October 18, 2005, was granted by 
the Board on October 26, 2005 for good cause shown due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  

The issue of entitlement to an increased (compensable) 
evaluation for service-connected bilateral hearing loss was 
raised by the veteran in a statement dated in October 2005.  
Because this issue has not been adjudicated by the RO, it is 
referred to the RO for appropriate disposition.

The veteran requested a hearing before the Board in a letter 
received by VA in October 2005.  However, the veteran 
previously testified on the issues on appeal at a personal 
hearing before the Board sitting in Washington, D.C. in March 
2003.  Accordingly, the veteran and/or his representative may 
submit in writing any additional arguments for the Board to 
consider. 

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

The issue of entitlement to service connection for benign 
prostatic hypertrophy, to include as due to exposure to Agent 
Orange, was remanded by the Board in September 2003 for 
additional development, to include a VA examination with 
nexus opinion and supporting rationale.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Although a VA examination was obtained in February 2005 and a 
nexus opinion was obtained in May 2005, the nexus opinion 
does not include any supporting rationale.  Consequently, the 
Board finds that the RO did not comply with the terms of the 
Board's September 2003 remand.  Id. 

With respect to the other issues on appeal, the Board notes 
that no VA examination and nexus opinion based on a review of 
the claims files is of record.  Therefore, the Board finds 
that additional examinations, which specifically address all 
of the relevant evidence, are warranted in the instant case.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).

Consequently, this case is remanded for the following 
actions:

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him since May 2005 for 
an eye, heart, and/or prostate problem.  
After securing any appropriate consent 
from the veteran, VA must obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The VA examiner who examined the 
veteran in February and May 2005 must be 
requested to review the claims files, to 
include the September 2000 opinion by 
J.D. Rice, M.D., and provide adequate 
rationale for the May 2005 nexus opinion.  
The VA claims folders, including a copy 
of this Remand, must be made available 
to, and reviewed by, the examiner.  If a 
nexus opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report.  If the 
examiner who examined the veteran in 
February and May 2005 is unavailable, an 
urologist must be asked to review the 
claims files and provide a nexus opinion 
and rationale.  The report prepared must 
be typed.  

3.  The RO must arrange for VA 
examination by an ophthalmologist to 
determine the etiology of the veteran's 
pterygium of the left eye.  The claims 
folder, including a copy of this Remand, 
must be made available to, and reviewed 
by, the examiner.  All indicated tests 
and studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
files, to include the contentions of the 
veteran, who is a retired orthopedic 
surgeon, and the September 2001 opinion 
from G.R. Cousar, Jr., M.D., whether the 
veteran's left pterygium is related to 
the his military service.  A complete 
rationale for any opinion must be 
provided.  The report prepared must be 
typed.  

4.  The RO must arrange for VA 
examination by a cardiologist to 
determine the etiology of any carotid 
artery stenosis.  The claims folders, 
including a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
files, to include the contentions of the 
veteran, who is a retired orthopedic 
surgeon, and the August 2000 and 
September 2001 opinions from P.S. 
Maurides, M.D., whether carotid artery 
stenosis is related to the veteran's 
active military service.  A complete 
rationale for any opinion must be 
provided.  The report prepared must be 
typed.  

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, 
as well as any additional development the 
RO deems necessary, VA must readjudicate 
the issues currently on appeal based on 
all relevant evidence on file, to include 
any additional evidence added as a result 
of this remand.  If any of the benefits 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case and must be afforded an appropriate 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 77 YEARS OLD AND 
THAT THIS CASE HAS BEEN ADVANCED ON THE DOCKET.  Hence, this 
claim must be afforded expeditious treatment by the RO.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 2002) (Historical and Statutory Notes); see 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


